     Case 1:20-cr-00183-RJJ ECF No. 225, PageID.1238 Filed 07/12/21 Page 1 of 2




                       THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                    ___________________________________

THE UNITED STATES OF AMERICA,
                                                        Case No: 1:20-CR-183
               Plaintiff,
                                                        Honorable Robert Jonker
v.

BRANDON CASERTA,

               Defendant.


                            DEFENDANT BRANDON CASERTA’S
                             MOTION TO COMPEL DISCOVERY

         NOW COMES Defendant, Brandon Caserta, through counsel, pursuant to Federal

Rule of Criminal Procedure 16, respectfully requests this Honorable Court enter an Order

requiring the United States to produce to Defendant a copy of the forensic imaging

data/data extracted for forensic examination or, in the alternative, the physical phone and

electronic devices seized from Defendant Caserta; Specifically Defendant requests the

information from: (1) Defendant’s cellular phone and associated electronics seized by the

government;1 (2) the cellular phone used in this investigation by CHS-2 (confidential

human source) and associated electronics supplied and/or paid for by the government;

(3) the cellular phone used by S.A. Impola during this investigation; and (4) the cellular

phone used by S.A. Chambers during this investigation.

         This Motion is accompanied by a Brief in Support.

1 Counsel has spoken to A.U.S.A. Nils Kessler who indicates he will comply with the
request for Defendant’s phone and associated electronics contents. It is anticipated the
issue regarding Defendant’s phone and electronics will be moot soon after filing this
motion. Counsel includes Defendant’s phone request in this motion as trial is looming
and generally speaking phones and electronics contain large amounts of data that must
be sifted and reviewed syphoning time away from trial preparation.
 Case 1:20-cr-00183-RJJ ECF No. 225, PageID.1239 Filed 07/12/21 Page 2 of 2




                                              Respectfully Submitted,

                                              HILLS LAW OFFICE, P.C.


Dated: July 12, 2021                           /s/Michael D. Hills
                                              Michael D. Hills (P58571)
                                              Attorney for Defendant

                                              BUSINESS ADDRESS:
                                              425 South Westnedge Ave
                                              Kalamazoo, MI 49007
                                              269-373-5430
                                              mhills@hillslawoffice.com




                                     2
